By the Court, Sawyer, J.
This is an action to recover the possession of land. The Court tried the case without a jury. The issues as to title and wrongful possession were found against the plaintiff, and the defendant had judgment. Ho motion for a new trial was made. The appeal is from the judgment, and the error relied on is, that from the evidence appearing in the statement on appeal, the Court should have found the issue upon the title in favor of the plaintiff instead of against him.
It has been settled by a long series of decisions in this State that when no motion for a new trial has been made the findings of the Court and verdict of the jury are conclusive as to the facts. Such has always been the construction of the Practice Act as to cases at law, and it is now settled that the practice even in equity cases must be the same. (Brown v. Tolles, 7 Cal. 399 ; Garwood v. Simpson, 8 Cal. 108 ; Rhine v. Bogardus, 13 Cal. 73 ; Duff v. Fisher, 15 Cal. 379; Gagliardo v. Hoberlin, 18 Cal. 395.
There is nothing in this case to take it out of the rule established by the cases cited.
Judgment affirmed.
Mr. Justice Currey, being interested, did not participate in the decision of this case.